Exceptions
overruled. This is an action of tort “in which the plaintiff seeks damages for negligence of the defendant for the improper manner in which he undertook to perform and did perform cosmetic surgery upon her nose as to cause the plaintiff permanent injury.” The jury returned a verdict for the defendant. After the verdict the plaintiff seasonably filed a motion for a new trial on the grounds “that the verdict was against the law and the evidence, and that justice demanded that the verdict be set aside and a new trial had.” The motion was heard on evidence. The judge denied the motion and the plaintiff excepted. In dealing with such a motion for a new. trial, a judge has a wide discretion. The bill of exceptions does not show that in this case the judge abused his discretion or committed any other error of law.